UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4583


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY POSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cr-00062-IMK-JSK-7)


Submitted:   February 11, 2014            Decided:   February 20, 2014


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Danny        Poston       appeals          the    seventy-months,               within-

Guidelines sentence imposed by the district court after he pled

guilty    to    possession          with    intent         to    distribute        in     excess      of

twenty-eight         grams     of       cocaine          base    within      1000       feet    of    a

protected      location,           in    violation         of    21   U.S.C.       §§ 841(a)(1),

(b)(1)(B), 860 (2012), and 18 U.S.C. § 2 (2012).                                        On appeal,

Poston’s       counsel       has        filed    a       brief    pursuant        to     Anders       v.

California,       386 U.S. 738     (1967),        stating         that    there       are    no

meritorious grounds for appeal but questioning whether Poston’s

sentence is reasonable and whether trial counsel was ineffective

for     lodging        an     erroneous          objection            to     the        presentence

investigation report (“PSR”) that later had to be withdrawn.

Despite being given notice of the opportunity to do so, Poston

has not filed a pro se supplemental brief.                            We affirm.

               Poston questions the reasonableness of his sentence.

We review a sentence for reasonableness, applying an abuse of

discretion standard.                 Gall v. United States, 552 U.S. 38, 51

(2007).         In     so    doing,        we    first       examine        the    sentence          for

significant       procedural            error,       including        whether       the    district

court     properly          calculated          the        advisory        Guidelines          range,

considered      the     parties’         arguments         in    light      of    the     18   U.S.C.

§ 3553(a) (2012) factors, selected a sentence based on clearly

erroneous facts, and adequately explained the sentence.                                         Gall,

                                                     2
552 U.S. at 51.        When considering the substantive reasonableness

of   the   sentence,     we    “take      into   account      the    totality     of    the

circumstances.”        Id.      If the sentence is within or below the

Guidelines    range,     we    presume      on   appeal    that      the     sentence    is

reasonable.       United States v. Yooho Weon, 772 F.3d 583, 590 (4th

Cir. 2013).

            We have thoroughly reviewed the transcript of Poston’s

sentencing    hearing         and   conclude      that     the      district      court’s

sentence is reasonable.             The district court properly calculated

the advisory Guidelines range, considered the relevant § 3553(a)

factors,     and     tailored       its     sentence      to     Poston’s        specific

circumstances.         The     district      court   thoroughly         explained       the

reasons     for    its    within-Guidelines            sentence,            holding    that

Poston’s extensive criminal history, background of drug dealing,

and evidence of continuing drug activity indicated a high risk

of   recidivism,      warranting       a    higher     sentence.             Because    the

district     court     adequately          explained      the       reasons      for    its

sentence, we conclude that Poston’s within-Guidelines sentence

is entitled to the presumption of reasonableness.

            Lastly,      Poston        contends        that      his        counsel     was

ineffective for lodging an erroneous objection to the PSR and

then   withdrawing        the       objection.           Claims        of     ineffective

assistance of counsel “are generally not cognizable on direct

appeal.”     United States v. Benton, 523 F.3d 424, 435 (4th Cir.

                                            3
2008); see United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).         Instead,      to    allow       for        adequate         development          of    the

record, a defendant must ordinarily bring his claims in a 28

U.S.C. § 2255 (2012) motion.                    King, 119 F.3d at 295.                         However,

we    can     entertain      such    claims             on    direct        appeal       only    if    it

conclusively appears from the record that defense counsel did

not provide effective representation.                                    Id.; United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

               Under Strickland v. Washington, 466 U.S. 668 (1984), a

defendant       must       satisfy       two        prongs          in     order        to    prove   an

ineffective assistance of counsel claim:                                   (1) “that counsel’s

representation             fell      below              an      objective               standard       of

reasonableness,”           and     (2)   that           the    deficient       performance            was

prejudicial.           Id. at 687, 688; see Hill v. Lockhart, 474 U.S.
52,   59      (1985)    (discussing        showing             of        prejudice       required      in

context of guilty plea).                   Our thorough review of the record

leads    us    to   conclude       that    Poston             has    failed        to    conclusively

demonstrate         that     his     trial          counsel          was     ineffective.              We

therefore decline to address this claim on direct appeal.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                                           This court

requires that counsel inform Poston, in writing, of the right to

petition      the    Supreme       Court       of       the    United       States       for    further

                                                    4
review.     If    Poston      requests   that    a    petition      be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw       from

representation.     Counsel’s motion must state that a copy thereof

was served on Poston.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before    this   court   and    argument      would   not     aid   the   decisional

process.



                                                                            AFFIRMED




                                         5